EXAMINER’S COMMENT
Election/Restrictions
Applicant's election with traverse of the coupler of Figures 8-10 (Species II) in the reply filed on May 30, 2022 is acknowledged.  The traversal is on the ground(s) that examining the multiple species together would not impose a serious burden on the Examiner. This is found persuasive, and as such, the restriction mailed May 24, 2022 is withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 5,957,615 (Orain), discloses a coupler (13; see Figures 2-6) for operatively interconnecting an externally splined power take off (PTO) shaft (14) of a prime mover and a driveline (19) of an implement that is configured to be driven by the prime mover so as to operate the implement, the PTO shaft having at least one spline (20) and a groove (32) extending generally circumferentially of the PTO shaft such that the groove has a pair of sidewalls (33, 38) which are axially opposite one another with respect to an axis (16) of the PTO shaft, the coupler comprising:
a coupling hub (15) extending longitudinally between first (right side in Figure 2) and second (left side in Figure 2) ends and which is operatively connectable at its second end to the driveline of the implement;
the coupling hub defining a bore (35) arranged to receive the PTO shaft, the bore extending longitudinally of the coupling hub and opening at the first end of the coupling hub so as to receive the PTO shaft passed therethrough (see Figure 3);
the coupling hub being arranged to support a spline-forming member (36) at a periphery of the bore (see Figure 3), the spline-forming member (36) defining, on a radially inward side thereof in relation to the coupling hub, a longitudinally extending groove (61);
the spline-forming member being movable in a radial direction relative to the bore between a working position in which the radially inward side of the spline-forming member projects into the bore at a prescribed depth for mating engagement of the groove with the respective one of the at least one spline of the PTO shaft and a retracted position in which the radially inward side of the spline-forming member is located further radially outwardly than in the working position such that the groove is free of mating engagement with the respective spline of the PTO shaft (see column 4, lines 35-43);
a locking member (49) arranged for mating engagement with the groove of the PTO shaft and supported for movement relative to the bore between a locking position in which the locking member projects into the bore at a prescribed depth for mating insertion into the groove of the PTO shaft and an unlocked position in which the locking member is located further radially outwardly than in the locking position so as to be free of mating engagement with the groove of the PTO shaft (see column 5, lines 21-41); and
a control component (tool which rotates locking member 49) supported for operative association with the spline-forming member and the locking member and arranged to enable displacement of the spline-forming member between the retracted and working position and to enable displacement of the locking member between the unlocked and locked positions.
Orain fails to disclose the bore (35) having a smooth cylindrical peripheral surface such that the bore is free of splines; and
the longitudinally extending groove (61) of the spline-forming member (36) which is arranged to receive a respective one of the at least one spline of the PTO shaft.
The prior art fails to fairly show or suggest a modification to Orain such that the bore having a smooth cylindrical peripheral surface such that the bore is free of splines; and the longitudinally extending groove of the spline-forming member which is arranged to receive a respective one of the at least one spline of the PTO shaft. Further, the spline-forming member is intended to act as a locking mechanism for the shaft, while the splines transmit torque through the coupler, and as such, a modification to teach away from this structure would destroy the intended structure of Orain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        June 30, 2022